People ex rel. Enoksen v Squires (2019 NY Slip Op 04593)





People ex rel. Enoksen v Squires


2019 NY Slip Op 04593


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


630 KAH 18-01819

[*1]The People of the State of New York ex rel. Nancy Enoksen, PETITIONER-APPELLANT,
vS. SQUIRES, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


NANCY ENOKSEN, PETITIONER-APPELLANT PRO SE. 

	Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (Michael M. Mohun, A.J.), entered August 7, 2018 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court